Appeals from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered July 8, 2013. The order, among other things, denied the motions of defendants City of Buffalo, Buffalo Urban Renewal Agency, Western New York Arena, LLC, HSBC Arena, ADT Security Services, Inc. (ADT) and U. & S. Services, Inc. to compel production of complete copies of plaintiffs medical records previously subpoenaed to Supreme Court.
It is hereby ordered that the order so appealed from is unanimously modified on the law by granting the motions in part and directing plaintiff to produce unredacted copies of his hospital and pediatric medical records dated on or after March 20, 1997, and as modified the order is affirmed without costs.
Same memorandum as in Schlau v City of Buffalo ([appeal No. 1] 125 AD3d 1546 [2015]). Present — Scudder, P.J., Smith, Carni, Lindley and Sconiers, JJ.